\OOO\]O\U\-I>L)Jl\)>_\

NNI\)NNNNN[\)r-d»-i>~>-a)_a)-¢)-lr-\»-\>-\
OO\]O\!Jl-I>W[\.))-*O\OOO\]O\Ul-LL)JN*~O

 

 

Case 2:19-cr-00006-RSL Document 52-1 Filed 02/19/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CRl9-006 RSL
Plaintiff
(P-RQP-QS-E-D.}
V- PROTECTIVE ORDER
AARON LAWS,
Defendant.

 

 

This matter having come before the Court on a Stipulated Motion for Entry of a

Discovery Protective Order, the Court hereby enters the following:

DISCOVERY PROTECTIVE ORDER
A. Definitions
As used in this Order, the term “Protected Information” means any date of birth,
Social Security number, driver’s license number, bank account number, credit card
number, personal identification number, address, telephone number, name and/or location
of employment, criminal history record, background check, victim identity, and/or any
other similar information or number implicating a privacy interest of and belonging to an

individual, co-defendant, business, partnership, or corporation

{BRBPOS'EB'] PROTECTIVE ORDER UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220
CR19'006 RSL ' 1 SEATTLE, WASHINGroN 98101

(206) S 53-7970

\OOO\]O\Ul-I>UJI\J>-*

NNNNNN[\)[\)Nv-*v-~)-‘>-l)-r-lr-l)-l>-l»-a
OO\]O\Lh-thl-‘O\DOO\]O\LI|-§U)N*-‘O

 

 

Case 2:19-cr-00006-RSL Document 52-1 Filed 02/19/19 Page 2 of 3

As used in this Order, the term “Protected Material” means any document or other
record containing or reflecting Protected lnformation.

B. Permissible Disclosure of Protected Information and Protected Material

The United States will make available copies of the Protected Material to defense
counsel to comply with the govemment’s discovery obligations Possession of the ’
Protected Material is limited to defense counsel, his investigators, paralegals, assistants,
law clerks, and experts (“members of the defense team”).

Members of the defense team may not provide copies of the Protected Material to
other persons, including Defendant herself. Members of the defense team may review
Protected Inforrnation and/or Protected Material with Defendant. Defendant may
visually inspect and review such documents but shall not be allowed to possess Protected
Information (such as unredacted copies of Protected Material, notes, copies, or
photographs of such Protected Material containing Protected Information). Defendant
may possess documents from which all Protected Information has been redacted.

Members of the defense team may review or discuss the contents of documents
containing Protected Material with any prospective witness, as long as they do not share
the unredacted documents, or share any Protected Information with any prospective
witness.

C. Filing

If any Protected Information or Protected Material is filed in court or otherwise
disseminated as part of litigation, the parties shall redact such information prior to filing;
unless, based on a party’s application prior to filing, the Court finds that an unredacted
filing is necessary and appropriate
D. Maintenance

Member of the defense team shall keep any Protected Material secured whenever
the Protected Material is not being used in furtherance of their work in the above-

captioned case.

[PROPOSED] PROTECTIVE ORDER U;;I]{]TSED STATlsas /;TTO};IZ\I§)Y
TEWART T., umz
CR19-006 RSL _ 2 SEATTLE, WAerNoroN 98101

(206) 553~7970

\OOO\]O\Ul-I>UJNh-\

NNNNN[\)NNN>-*>-*l-*|-dv-i)-l)_\|_a)_¢y_¢
OO\]O\Ul-l>L)JN'-*O\OOO\]O\U\-|>L»JN>-‘O

 

 

Case 2119-cr-00006-RSL Document 52-1 Filed 02/19/19 Page 3 of 3

 

 

 

All documents containing Protected Material shall be returned to the
United States, or destroyed, once all charges are resolved by dismissal or by final
conviction The provisions of this Order shall not terminate at the conclusion of this
prosecution
E. Modification
The parties agree that this Protective Order may be modified, as necessary, by
filing with the Court a Stipulated Order Modifying the Protective Order, or by other order
of the Court.
4c
DATED this Z(¢> day of @ét/ULM ,2019.
RoBERT S. LASNIK
United States District Court Judge
Presented by:
/s/Marz'e Dalton
MARIE M. DALTON

Assistant United States Attorney

[BP¢QPQ»S-EM PROTECTIVE ORDER UNITED STATES ATTORNEY
` ' SEATTLE, WASHINGTON 98101

(206) 5 53-7970

